Citation Nr: 0731423	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-11 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.   Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip.  

3.  Entitlement to service connection for DJD of the left 
hip.  

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a stroke.

6.  Entitlement to service connection for elevated liver 
enzymes, claimed as a kidney disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs
WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and February 2005 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

In March 2007, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge via 
videoconference.  A copy of the hearing transcript is of 
record and has been reviewed.  

In April 2007, the Board received additional evidence along 
with a waiver of initial RO consideration.  


FINDINGS OF FACT

1.   Lumbar spine pain in service was acute and transitory.  
Degenerative arthritis of the lumbar spine was not present 
during the veteran's military service; arthritis may not be 
presumed to have been incurred therein; and there is no 
objective evidence relating current lumbar spine disability 
to any incident of such service.

2.  DJD of the left and right hips was not present during the 
veteran's military service; arthritis may not be presumed to 
have been incurred therein; and there is no objective 
evidence relating current bilateral hip disability to any 
incident of such service.

3.  During his March 2007 personal hearing, the veteran 
testified that he wished to withdraw his appeal seeking 
entitlement to service connection for a heart disability; a 
stroke; and elevated liver enzymes, claimed as a kidney 
disability, and the Board received such request prior to the 
promulgation of a decision.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  DJD of the right hip was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  DJD of the left hip was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for a heart disability are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

5.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for a stroke are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

6.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for elevated liver enzymes, claimed as a 
kidney disability, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him or her to submit any pertinent evidence 
in his possession ("fourth element").  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
January 2002 and August 2004, prior to the respective initial 
adjudications of the claims on appeal.  Further, a March 2006 
notice letter explained the assignment of disability ratings 
and effective dates.  Regardless, such explanation is moot, 
given that service connection is denied in this case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.  In October 2006, the veteran 
indicated that he had no other information or evidence to 
give VA to substantiate his claims.  

The Board finds that the duty to assist has also been met.  
Service medical records, VA and private medical evidence, as 
well as evidence from the Social Security Administration 
(SSA) have been associated with the claims folder.  While the 
veteran identified treatment dated from 1990 to 1993 from 
PriCare, P.A. (Dr. James), such medical provider indicated 
that the specified records were not found, and noted that, as 
a rule, it does not keep records that are over 8 years old 
unless the patient is still a current patient (see April 2007 
letter).  Based on this unsuccessful search, the Board finds 
that an additional attempt to secure records from PriCare is 
futile.  Thus, the Board concludes that all identified and 
available treatment records have been secured.  Furthermore, 
the Board notes that the veteran has been medically evaluated 
in conjunction with his service connection claim for a lumbar 
spine disability.  The Board also finds that a VA examination 
is not warranted with respect to the veteran's service 
connection claim for bilateral hip disability, as will be 
discussed below.  VA has done everything reasonably possible 
to assist the veteran with respect to his claim for benefits 
in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).   


II.   Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

For certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

a.  Degenerative Arthritis of the Lumbar Spine

Medical evidence of record confirms that the veteran 
currently has mild degenerative arthritis of the lumbar 
spine.  Service medical records reflect that in July 1990, 
the veteran sought treatment for low back pain, which 
reportedly might have been caused by weight lifting and/or 
doing sit-ups.  Assessment was back pain.  Separation 
examination reported dated in October 1990 is negative for a 
lumbar spine disability.  

A claim for compensation submitted by the veteran in June 
1991 is negative for any references to any back problems. VA 
examination report dated in August 1991 is likewise negative 
for a lumbar spine disability.  

The objective evidence of record shows that the veteran was 
not diagnosed with arthritis of the lumbar spine until more 
than ten years post-service.  In this regard, in November 
2001, the veteran injured his low back while working as a 
civilian; at that time, private x-rays taken showed very 
early changes of osteoarthritis of the lumbar spine.  
Further, x-rays of the lumbar spine taken in December 2001 
was suspicious for L-5/S-1 herniated nucleus pulposus.  In 
July 2002, the veteran underwent a lumbar diskectomy.  In 
March 2003, the veteran underwent a repeat laminectomy, 
diskectomy, and fusion.  Since arthritis of the lumbar spine 
was first demonstrated in November 2001, more than ten years 
after separation from service, arthritis may not be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2007).
 
With regard to whether the veteran's current lumbar spine 
disability is related to his military service, the record 
contains an unfavorable VA opinion dated in March 2006, along 
with a July 2006 addendum.  According to the March 2006 VA 
examination report, the veteran reported one treatment for 
back pain during service.  He also reported that he had not 
experienced any back pain after service until about three 
years ago, when he injured his back at work.  The examiner 
noted that she did not have an opportunity to review the 
veteran's claims folder; however, based on an examination of 
the veteran and the veteran's own statements, the examiner 
concluded that it is less likely that the veteran's current 
back disability is related to service or caused by the one 
time back treatment during service.  After having had an 
opportunity review the veteran's claims folder, the same 
examiner provided an addendum in July 2006.   The examiner 
again opined that the veteran's current back disability is 
less likely related to his military service.  The examiner 
based her negative opinion on the fact that the veteran had 
only one in-service treatment of back pain, for which he was 
placed on Motrin and restricted from heavy lifting for seven 
days, and was told to return, if necessary.  The examiner 
also noted that the veteran during his March 2006 examination 
admitted that after his period of military service, he had no 
other problems with his back until the recent injury while 
working as a civilian.  Significantly, the record does not 
contain a favorable etiology opinion.

The Board also notes that the determination from the SSA 
showing that the veteran became disabled in November 2001 due 
to a back disability does not help the veteran's service 
connection claim since it is based on different standards and 
does not find that the veteran's lumbar spine disability is 
related to service.

Based on the foregoing, the Board finds that the lumbar spine 
pain in service was acute and transitory, and the veteran's 
current lumbar spine disability was not shown until many 
years after service and is not related to his period of 
military service.  Accordingly, the Board concludes that 
degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  The Board has considered the benefit-
of- the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

b.  DJD of the Right and Left Hips

Medical evidence of record also confirms that the veteran 
currently has mild DJD of the right and left hips, thereby 
satisfying the first element of the veteran's service 
connection claim.  However, there is no competent evidence of 
DJD of the hips during service or within the first post-
service year.  The objective evidence of record shows that 
the veteran was not diagnosed with DJD of the right and left 
hips until more than ten years following his discharge from 
service.  In this regard, the first evidence of DJD (mild) of 
the hips is a November 2001 VA treatment x-ray report.  As 
the first evidence of arthritis is dated more than ten years 
following discharge, arthritis may not be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2007).

Thus, the Board concludes that service medical records and 
post-service medical records, which indicate that the veteran 
was diagnosed with DJD of the right and left hips more than 
ten years after service and fail to relate pertinent 
disability to service, provide objective evidence against 
this claim.  

Further, the record does not contain medical evidence linking 
the veteran's current bilateral hip disability to service.  
To the extent that the veteran himself has claimed 
degenerative arthritis of the hips first arose in service, as 
a layman, he has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

No VA examination has been developed with regard to the 
bilateral hip claim.  No such development is required when, 
as here, there is no competent evidence which indicates that 
the claimed disabilities may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  The 
Board declines to obtain such a nexus opinion because in view 
of the absence of any findings in service, the negative 
examination performed at separation, and the lack of 
diagnosis of DJD of the right and left hips until many years 
post service, any opinion relating such disability to service 
would be purely speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Charles v. Principi, 16 
Vet. App. 370 (2002).  

In sum, the preponderance of the evidence is against finding 
that the veteran's degenerative joint disease of the right 
and left hips was incurred in or is otherwise related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, I Vet. App. 49 (1990).



III.  Dismissals

The veteran perfected an appeal from a February 2005 rating 
decision that denied service connection for a heart 
disability, a stroke, and elevated liver enzymes, claimed as 
a kidney disability.  During his March 30, 2007, personal 
hearing, the veteran confirmed on the record that he was 
withdrawing the issues of entitlement to service connection 
for a heart disability, a stroke, and elevated liver enzymes, 
claimed as a kidney disability.  An appeal may be withdrawn 
on the record at a hearing before a decision is rendered by 
the Board.  38 C.F.R. § 20.204(b) (2006).  Therefore his 
withdrawal of these issues is valid.  Once the veteran 
withdrew these issues, there remained no allegations of error 
of fact or law for appellate consideration.  The Board does 
not have jurisdiction to review these issues on appeal and 
they are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002). 




ORDER

Service connection for degenerative arthritis of the lumbar 
spine is denied.

Service connection for DJD of the right hip is denied.

Service connection for DJD of the left hip is denied. 

Service connection claim for a heart disability is dismissed.
 
Service connection claim for a stroke is dismissed.

Service connection claim for elevated liver enzymes, claimed 
as a kidney disability, is dismissed.


 
____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


